Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Savings Plan Committee Pfizer Savings Plan: We consent to the incorporation by reference in the Registration Statements on FormS-8 dated October5, 1994 (File No.33-55771), as amended, June19, 2000 (FileNo.333-39610), April 16, 2003 (File No. 333-104582) and October 16, 2009 (File No. 333-162519) of our report dated June 17, 2015, with respect to the statements of net assets available for plan benefits of the Pfizer Savings Plan as of December31, 2014 and 2013, the related statements of changes in net assets available for plan benefits for the years then ended, and the supplemental schedules of Schedule H Line 4a – Schedule of Delinquent Participant Contributions for the Year Ended December31, 2014 and ScheduleH, Line4i - Schedule of Assets (Held at End of Year) as of December31, 2014 and ScheduleH, Line4j - Schedule of Reportable Transactions for the Year Ended December31, 2014, which report appears in the December31, 2014 annual report for Form11-K of the Pfizer Savings Plan. /s/ KPMG LLP Memphis, Tennessee June 17, 2015 22
